Exhibit 10.1

SUBLEASE AGREEMENT

          THIS SUBLEASE AGREEMENT (this “Sublease”), dated November 29, 2005 for
reference purposes only, is entered into by and between AVIGEN, INC., a Delaware
corporation (“Sublandlord”), and ADVANCED CELL TECHNOLOGY, INC. a Delaware
corporation (“Subtenant”).

R E C I T A L S

          A.          Sublandlord leases certain premises consisting of
approximately 45,348 square feet in a building, located at 1201 Harbor Bay
Parkway, Alameda, California, pursuant to that certain Lease Agreement dated
February 29, 2000, between ARE-1201 Harbor Bay, LLC, a Delaware limited
liability company, as landlord (the “Master Landlord”) and Sublandlord, as
tenant (as amended or otherwise modified from time to time, the “Master Lease”),
a copy of which is attached as Exhibit A, as more particularly described therein
(the “Premises”).  Capitalized terms used but not defined herein have the same
meanings given in the Master Lease.

          B.          Sublandlord desires to sublease to Subtenant, and
Subtenant desires to sublease from Sublandlord a portion of the Premises
consisting of approximately 15,250 square feet, and more particularly shown on
the layout attached at Exhibit B hereto (“Sublease Premises”) upon the terms and
conditions provided for herein.

          NOW, THEREFORE, in consideration of the mutual covenants and
conditions contained herein, Sublandlord and Subtenant covenant and agree as
follows:

A G R E E M E N T

          1.          SUBLEASE PREMISES.   On and subject to the terms and
conditions below, Sublandlord hereby leases to Subtenant, and Subtenant hereby
leases from Sublandlord, the Sublease Premises. 

          2.          TERM.    The term of this Sublease (the “Term”) shall
commence on December 1, 2005 (the “Commencement Date”), provided Sublandlord has
theretofore obtained the consent of Master Landlord, and shall expire May 31,
2008, unless sooner terminated pursuant to any provision hereof.

          3.          POSSESSION.   If for any reason Sublandlord cannot deliver
possession of the Sublease Premises to Subtenant on the Commencement Date,
Sublandlord shall not be subject to any liability therefor, nor shall such
failure affect the validity of this Sublease or the obligations of Subtenant
hereunder or extend the term hereof, provided that no rent shall be due
hereunder until possession of the Sublease Premises has been delivered to
Subtenant.




          4.          RENT.

                       (a)          Rent.  Commencing on the Commencement Date
and continuing throughout the term of this Sublease, Subtenant shall pay monthly
rent consisting of Base Rent and Additional Rent (as defined below)
(collectively, “Rent”) to Sublandlord in the following amounts:

                                      (i)          Base Rent.  Subtenant shall
pay to Sublandlord monthly base rent (“Base Rent”) as follows:

Period

 

Amount

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

From the Rent Commencement Date through December 31, 2006

 

$

26,687.50

 

January 1, 2007 – December 31, 2007

 

$

28,021.88

 

January 1, 2008 – May 31, 2008

 

$

29,422.97

 

                                      (ii)         Additional Rent.  In addition
to Base Rent, Subtenant shall also pay to Sublandlord monthly, Subtenant’s
Proportionate Share of Operating Costs (as that term is defined in Paragraph 5
of the Master Lease) and all other costs payable by Sublandlord under the Master
Lease (“Additional Rent”).  Additional Rent shall be payable to Sublandlord as
and when payments are due from Sublandlord pursuant to the Master Lease, but at
least five (5) business days prior to the date Sublandlord must pay such amounts
to Master Landlord.  For purposes hereof, “Subtenant’s Proportionate Share”
means thirty-three percent (33%).

                                      (iii)       Direct Costs.  Subtenant shall
further pay to Sublandlord as Additional Rent an amount estimated by Sublandlord
to be the monthly amount of any costs and expenses applicable to the Sublease
Premises which are paid directly by Sublandlord other than as set forth in
Section 4(a)(ii) above (“Direct Costs”), including, but not limited to,
Subtenant’s Telephone Costs plus Subtenant’s Proportionate Share of utilities,
personal property and other insurance, personal property taxes and real property
taxes that relate to the entire Premises.  At any time, Sublandlord or Subtenant
may cause, at Subtenant’s expense, any utilities to be separately metered or
charged directly to Subtenant by the provider.  Notwithstanding the foregoing,
in no event shall Subtenant’s Direct Costs exceed Forty Eight Thousand and
No/100 Dollars ($48,000.00) per month.  Direct Costs shall also include the
Equipment Payments, as provided in Section 11(b) below.

                                      (iv)       Subtenant’s Right to Review
Direct Costs.

                                                  (1)          Sublandlord’s
Direct Cost Statement.  No less often than annually, Sublandlord shall provide
Subtenant with a consolidated statement setting forth the total amount of the
estimated payments made by Subtenant in the previous year and the actual costs
allocated to Subtenant pursuant to this Sublease.  Sublandlord shall deliver
such consolidated statement to Subtenant within the later of ninety (90) days
after the end the previous fiscal year and thirty days after Sublandlord
receives a similar statement from Master Landlord pursuant to the Master Lease. 
If the total estimated payments made for the year are insufficient to meet the
costs allocated to Subtenant, then Subtenant shall pay to Sublandlord such
deficit within thirty (30) days after receipt by Subtenant of notice thereof. 
If Subtenant is due a refund for the period, then Sublandlord shall pay such
refund to Subtenant within thirty (30) days after determination thereof.  The
provisions of this Section 4(a)(iv) shall survive the termination of the
Sublease.




                                                  (2)          Subtenant’s Right
to Audit Direct Costs.  Not more often than once each calendar year, Subtenant,
upon thirty (30) days advance written notice thereof to Sublandlord, at
Subtenant’s sole cost and expense, may retain an independent certified public
accountant reasonably acceptable to Sublandlord, to review and audit
Sublandlord’s books and records with regard to the Direct Costs for the Sublease
Premises.  If Sublandlord and Subtenant determine that Subtenant overpaid its
share of any Direct Costs, Sublandlord shall refund to Subtenant the amount of
such overpayment within thirty (30) days.  If Sublandlord and Subtenant
determine that Subtenant underpaid its share of Direct Costs, Subtenant shall
pay to Sublandlord the amount of such deficiency within thirty (30) days.  If
Sublandlord and Subtenant determine that Subtenant overpaid its share of Direct
Costs by more than five percent (5%) (after the annual reconciliation has
occurred as provided in Section 4(a)(iv)(A) above), Sublandlord shall reimburse
Subtenant for the reasonable actual costs of Subtenant’s audit.

                                      (v)          Exclusions.  Notwithstanding
the foregoing, in the event any amounts payable by Sublandlord to Master
Landlord are (A) due to Subtenant’s breach of any provision of the Master Lease,
(B) due to Subtenant’s negligence or willful misconduct, or (C) are for the sole
benefit of Subtenant, then such amounts shall not be prorated between
Sublandlord and Subtenant and shall be the sole responsibility of Subtenant.

                       (b)          Payment of Rent.  If the Commencement Date
does not fall on the first day of a calendar month, Rent for the first month
shall be prorated on a daily basis based upon a calendar month.  Rent shall be
payable to Sublandlord in lawful money of the United States, in advance, without
prior notice, demand, or offset, on or before the first day of each calendar
month during the term hereof.  All Rent shall be paid to Sublandlord at the
address specified for notices to Sublandlord in Section 15 below.

                      (c)          Late Charges.  Subtenant recognizes that late
payment of any Rent will result in administrative expenses to Sublandlord, the
extent of which additional expenses are extremely difficult and economically
impractical to ascertain.  Subtenant therefore agrees that if any Rent shall
remain unpaid five (5) days after such amounts are due, the amount of such Rent
shall be increased by a late charge to be paid to Sublandlord by Subtenant in an
amount equal to six percent (6%) of the amount of the delinquent Rent. 

                      (d)          First Month’s Rent.  Upon execution of this
Sublease, Subtenant shall deliver to Sublandlord the sum of Twenty-Six Thousand
Six Hundred Eighty Seven and 50/100 Dollars ($26,687.50), representing the first
month’s Base Rent.

                       (e)          Abatement.  In the event of any casualty or
condemnation affecting the Sublease Premises, Rent payable by Subtenant shall be
abated hereunder, but only to the extent that Rent under the Master Lease is
abated, and Subtenant waives any right to terminate this Sublease in connection
with such casualty or condemnation except to the extent the Master Lease is also
terminated as to the Premises or any portion thereof.




          5.          SECURITY DEPOSIT.  Upon execution of this Sublease,
Subtenant shall deposit with Sublandlord the sum of Twenty-Six Thousand Six
Hundred Eighty Seven and 50/100 Dollars ($26,687.50) as a security deposit
(“Security Deposit”).  Subtenant hereby grants to Sublandlord a security
interest in the Security Deposit, including, but not limited to, replenishments
thereof.  If Subtenant fails to pay Rent or other charges when due under this
Sublease, or fails to perform any of its other obligations hereunder,
Sublandlord may use or apply all or any portion of the Security Deposit for the
payment of any Rent or other amount then due hereunder and unpaid, for the
payment of any other sum for which Sublandlord may become obligated by reason of
Subtenant’s default or breach, or for any loss or damage sustained by
Sublandlord as a result of Subtenant’s default or breach.  If Sublandlord so
uses any portion of the Security Deposit, Subtenant shall restore the Security
Deposit to the full amount originally deposited within ten (10) days after
Sublandlord’s written demand.  Sublandlord shall not be required to keep the
Security Deposit separate from its general accounts, and shall have no
obligation or liability for payment of interest on the Security Deposit.  The
Security Deposit, or so much thereof as had not theretofore been applied by
Sublandlord, shall be returned to Subtenant within thirty (30) days of the
expiration or earlier termination of this Sublease, provided Subtenant has
vacated the Sublease Premises in the condition required under the terms of this
Sublease.  Subtenant hereby waives any restrictions on the uses to which the
Security Deposit may be put that are contained in California Civil Code Section
1950.7 or any successor statute.

          6.          [Intentionally deleted]

          7.          ASSIGNMENT AND SUBLETTING.  Subtenant may not assign,
sublet, transfer, pledge, hypothecate or otherwise encumber the Sublease
Premises, in whole or in part, or permit the use or occupancy of the Sublease
Premises by anyone other than Subtenant, unless Subtenant has obtained
Sublandlord’s consent thereto (which shall not be unreasonably withheld) and the
consent of Master Landlord.  Regardless of Sublandlord’s consent, no subletting
or assignment shall release Subtenant of its obligations hereunder.  Any rent or
other consideration payable to Subtenant pursuant to any sublease or assignment
permitted by this paragraph which is in excess of the Rent payable to
Sublandlord pursuant hereto (“Sublease Bonus Rent”) shall be divided equally
between Sublandlord and Subtenant, after payment to Master Landlord of any
amount required to be paid under the Master Lease.

          8.          TELEPHONE.  Sublandlord shall provide phone service
access, including use of existing phones and telephone numbers, to Subtenant and
use of the Sublandlord’s phone system.  Subtenant shall pay to Sublandlord as
part of the Direct Costs an amount estimated by Sublandlord to be the monthly
amount of any costs and expenses applicable to Subtenant’s use of the phone
system which are paid directly by Sublandlord (“Telephone Costs”), including,
but not limited to, local and long-distance call charges as well as third-party
access fees, taxes and charges for moves, adds, and changes.

          9.          CONDITION OF SUBLEASE PREMISES.

                       (a)          As-Is.  Except as expressly set forth
herein, Subtenant agrees that (i) Sublandlord has made no representations or
warranties of any kind or nature whatsoever respecting the Sublease Premises,
their condition or suitability for Subtenant’s use; and




(ii) Subtenant agrees to accept the Sublease Premises “as is, where is,” with
all faults, without any obligation on the part of Sublandlord to modify, improve
or otherwise prepare the Sublease Premises for Subtenant’s occupancy. 
Notwithstanding the foregoing, to Sublandlord’s knowledge, the Building Systems
(as defined in the Master Lease) serving the Sublease Premises, and the
equipment serving the general manufacturing procedures room (the “GMP Room”),
which consists of the dedicated HVAC air handlers and exhaust fans, an
autoclave, the Clean Dry Air (CDA) System, the purified water system, and a
steam generator, are operational; provided, however, Sublandlord makes no
representation or warranty regarding any certification of the GMP Room, the
Building Systems or any other portion of the Sublease Premises, or any future
operation of such equipment and systems, and Subtenant acknowledges that any
certification, replacement of air filters, clean up and routine service and
maintenance of the GMP Room shall be performed by Subtenant, at Subtenant’s sole
cost and expense.

                       (b)          Sublandlord’s Work.  Prior to the
Commencement Date, Sublandlord shall install a door connecting the GMP Lab space
and the Office space as shown on Exhibit B attached hereto.  In addition, the
high speed internet and T1 access cable currently serving the office spaces
within the Sublease Premises shall remain in place and may be used by Subtenant.

                       (c)          No Investigation by Sublandlord. 
Sublandlord has not made an independent investigation of the Premises or
determination with respect to the physical and environmental condition of the
Premises including, without limitation, the existence of any underground tanks,
pumps, piping, toxic or hazardous substances on the Premises.  No investigation
has been made by Sublandlord to ensure compliance with the “Americans With
Disabilities Act” (“ADA”).  ADA may require a variety of changes to the Sublease
Premises, including potential removal of barriers to access by disabled persons
and provision of auxiliary aids and services for hearing, vision or speech
impaired persons.  Subtenant shall rely solely on its own investigations and/or
that of a licensed professional specializing in the areas referenced in this
Section 9.

                       (d)          Decommissioning.  Notwithstanding the
foregoing, Subtenant understands and acknowledges that the Sublease Premises
have been used for the Permitted Use set forth in the Master Lease and that
various Hazardous Materials have been used in accordance with the provisions of
Section 30 of the Master Lease.  Subtenant has been informed and hereby agrees
that Sublandlord may commence the decommissioning process for the Sublease
Premises as it relates to radioactive materials, in accordance with all
Environmental Requirements.  Subtenant shall cooperate with Sublandlord in
connection with such decommissioning and permit Sublandlord to have reasonable
access to the Sublease Premises for such purposes.  Subtenant shall not cause or
permit any radioactive or other Hazardous Materials in the Sublease Premises
that would interfere with or delay Sublandlord’s efforts with respect to such
decommissioning.

          10.          USE.  Subtenant may use the Sublease Premises only for
the purposes as allowed in the Master Lease, and for no other purpose. 
Subtenant shall promptly comply with all applicable statutes, ordinances, rules,
regulations, orders, restrictions of record, and requirements in effect during
the term of this Sublease governing, affecting and regulating the Sublease
Premises, including, but not limited to, the use thereof.  Sublandlord may
promulgate reasonable rules and regulations with respect to the Sublease
Premises and Subtenant agrees to comply with such reasonable rules and
regulations following receipt of written notice of the same.  Subtenant




shall not use or permit the use of the Sublease Premises in a manner that will
create waste or a nuisance, interfere with or disturb other tenants in the
Building or violate the provisions of the Master Lease.  Subtenant shall not
hold news briefings or conduct media tours at the Sublease Premises without the
advanced written consent of Sublandlord.  Subtenant acknowledges and agrees that
the operation and use of the Sublease Premises may require that Subtenant apply
for and receive licenses and/or permits from various federal, state and local
governments, and Subtenant covenants and agrees to apply for and receive such
licenses and/or permits as are required.  Subtenant shall provide to Sublandlord
copies of any such licenses and/or permits to the extent applicable to the
Sublease Premises.  Subtenant acknowledges, agrees and covenants that its
occupancy, operation and use of such Sublease Premises and/or its use and
handling of animals shall be in accordance with:  (a) all applicable state and
federal regulations; (b) all licenses and permits that either Subtenant or
Sublandlord has received or receives in the future respecting such Sublease
Premises; and (c) all policies and procedures Sublandlord has reasonably
promulgated respecting such Sublease Premises.  In the event of any disagreement
concerning the interpretation of such licenses, permits, policies and/or
procedures, the determination of the employee of Sublandlord charged with
ensuring compliance with such licenses, permits, policies and/or procedures
shall be controlling.

          11.          FURNITURE AND EQUIPMENT. 

                        (a)          During the term of this Sublease, Subtenant
shall have the right to use the modular work stations, furniture and equipment
identified on Exhibit C hereto (“Furniture and Equipment”).  Subtenant shall
accept such Furniture and Equipment in its “as-is” condition without any
representation or warranty by Sublandlord.  Subtenant’s insurance as required
under this Sublease shall include an all risk property insurance policy for the
Furniture and Equipment for its full replacement value, and Subtenant shall
maintain the Furniture and Equipment in good condition during the term hereof. 
At the expiration or earlier termination of this Sublease, Subtenant shall, at
Sublandlord’s option (i) return the Furniture and Equipment to Sublandlord in
the same condition received, ordinary wear and tear excepted, or (ii) remove the
Furniture and Equipment from the Sublease Premises, in which case Sublandlord
shall transfer title thereto to Subtenant.

                        (b)          Subtenant shall purchase furniture, office
equipment and laboratory equipment identified on Exhibit D hereto (“Purchased
Furniture, Equipment and Supplies”) at a total cost of Two Hundred Nineteen
Thousand Nine Hundred Forty and No/100 Dollars ($219,940.00).  Subtenant shall
pay Seven Thousand Three Hundred Thirty One and 36/100 Dollars ($7,331.36) per
month (each an “Equipment Payment”) to Sublandlord until full payment for the
Purchased Furniture, Equipment and Supplies is made to Sublandlord.  Subtenant
shall accept such Furniture, Equipment and Supplies in its “as-is” condition
without any representation or warranty by Sublandlord.  Subtenant’s insurance as
required under this Sublease shall include an all risk property insurance policy
for the Furniture and Equipment for its full replacement value, and Subtenant
shall maintain the Furniture and Equipment in good condition during the term
hereof.  Sublandlord shall transfer title to the Furniture and Equipment to
Subtenant upon receipt of the full amount of the Furniture and Equipment Cost. 
If at the expiration or earlier termination of this Sublease, Subtenant has not
paid to Sublandlord the entire amount of the Furniture and Equipment Cost,
Subtenant shall at Sublandlord’s option (i) return the Furniture and Equipment
to Sublandlord in the same condition received, ordinary wear and tear excepted,
or (ii) remove the Furniture and Equipment from the Sublease Premises, in which
case Sublandlord shall transfer title thereto to Subtenant.




          12.          INCORPORATION OF MASTER LEASE.

                        (a)          All of the terms and provisions of the
Master Lease, except as expressly modified in this Sublease or as provided in
subsection (b), are incorporated into and made a part of this Sublease, and the
rights and obligations of the parties under the Master Lease are hereby imposed
upon the parties hereto with respect to the Sublease Premises, the Sublandlord
being substituted for the Landlord in the Master Lease, the Subtenant being
substituted for the Tenant in the Master Lease provided, however, that the term
“Landlord” in the following Paragraphs of the Master Lease (i) shall mean Master
Landlord, not Sublandlord:  the second sentence of the second paragraph of 7
(Use), 10 (Parking), 11 (Utilities and Services), 13 (Landlord’s Repairs), the
first paragraph of 17 (Insurance), 22 (Assignment and Subletting) and 36
(Limitation on Landlord’s Liability); and (ii) shall mean both Master Landlord
and Sublandlord:  7 (Use) except as provided above, 9 (Taxes), 12 (Alterations),
14 (Tenant’s Repairs), 15 (Mechanic’s Liens), 16 (Indemnification), 17
(Insurance) excluding the first paragraph, 20 (Events of Default),
21 (Landlord’s Remedies), 23 (Estoppel Certificate), 26 (Rules and Regulations),
27 (Subordination), 29 (Waiver of Jury Trial), 30 (Environmental Requirements),
31 (Tenant’s Remedies/Limitations of Liability) with respect to the first two
paragraphs only, 32 (Inspection and Access), 33 (Security), 34 (Force Majeure),
and 38 (Signs; Exterior Appearance).  It is further understood that where
reference is made in the Master Lease to the “Premises,” the same shall mean the
Sublease Premises as defined herein; where reference is made to the
“Commencement Date,” the same shall mean the Commencement Date as defined
herein; and where reference is made to the “Lease,” the same shall mean this
Sublease.  The parties specifically agree that any provisions relating to any
construction obligations of “Landlord” under the Master Lease with respect to
construction that occurred or was to have occurred prior to the Commencement
Date hereof, are hereby deleted.  Sublandlord shall not be liable to Subtenant
for any failure by Master Landlord to perform its obligations under the Master
Lease, nor shall such failure by Master Landlord excuse performance by Subtenant
of its obligations hereunder; provided, however, that Sublandlord shall use its
commercially reasonable efforts to cause Master Landlord to perform its
obligations under the Master Lease.  Anything in the Master Lease to the
contrary notwithstanding, the liability of Sublandlord for its obligations under
this Sublease is limited solely to Sublandlord’s interest in the Master Lease,
and no personal liability shall at any time be asserted or enforceable against
any other assets of Sublandlord or against Sublandlord’s stockholders,
directors, officers or partners on account of any of Sublandlord’s obligations
or actions under this Sublease.

                        (b)          The following Paragraphs of the Master
Lease are not incorporated herein:  1  (Lease of Premises), 2 (Delivery;
Acceptance; Commencement Date), 3 (Rent), 4 (Base Rent Adjustments),
5 (Operating Expenses), 6 (Deposits), 8 (Holding Over), 18 (Restoration),
19 (Condemnation), 24 (Quiet Enjoyment), 35 (Brokers), and 39 (Right to Extend),
and Exhibits A (Description of the Premises), D (Acknowledgement of Commencement
Date) and F (Tenant’s Personal Property).




                        (c)          Subtenant hereby assumes and agrees to
perform for Sublandlord’s benefit, during the term of this Sublease, all of
Sublandlord’s obligations with respect to the Premises under the Master Lease,
except as otherwise provided herein.  Subtenant shall not commit or permit to be
committed any act or omission which violates any term or condition of the Master
Lease.  Notwithstanding anything to the contrary contained herein, this Sublease
shall be subject and subordinate to all of the terms of the Master Lease and
Master Landlord shall have all rights in respect of the Master Lease and the
Premises as set forth therein.

          13.          INSURANCE.  Subtenant shall be responsible for compliance
with the insurance provisions of the Master Lease.  Such insurance shall insure
the performance by Subtenant of its indemnification obligations hereunder and
shall name Master Landlord and Sublandlord as additional insureds.  All
insurance required under this Sublease shall contain an endorsement requiring
thirty (30) days’ written notice from the insurance company to Subtenant and
Sublandlord before cancellation or change in the coverage, insureds or amount of
any policy.  Subtenant shall provide Sublandlord with certificates of insurance
evidencing such coverage prior to the commencement of this Sublease.

          14.          DEFAULT.  In addition to defaults contained in
Paragraph 20 of the Master Lease, failure of Subtenant to make any payment of
Rent when due hereunder shall constitute an event of default hereunder.  If
Subtenant’s default causes Sublandlord to default under the Master Lease,
Subtenant shall defend, indemnify and hold Sublandlord harmless from all
damages, costs (including reasonable attorneys’ fees), liability, expenses or
claims relating to such default.

          15.          NOTICES.  The addresses specified in the Master Lease for
receipt of notices to each of the parties are deleted and replaced with the
following:

 

To Sublandlord at:

Avigen, Inc.

 

 

1301 Harbor Bay Parkway

 

 

Alameda, California 94502

 

 

Attention:  Corporate Counsel

 

 

 

 

To Subtenant at:

Advanced Cell Technology, Inc.

 

 

11100 Santa Monica Boulevard, Suite 850

 

 

Los Angeles, CA  90025

 

 

Attention:  James G. Stewart, CFO

 

 

 

 

After Commencement Date:

At the Sublease Premises

          16.          SUBLANDLORD’S OBLIGATIONS.

                        (a)          To the extent that the provision of any
services or the performance of any maintenance or any other act respecting the
Sublease Premises, the Premises or Building is the responsibility of Master
Landlord (collectively, “Master Landlord Obligations”), upon Subtenant’s
request, Sublandlord shall make reasonable efforts to cause Master Landlord to
perform such Master Landlord Obligations; provided, however, that in no event
shall Sublandlord be liable to Subtenant for any liability, loss or damage
whatsoever in the event that Master Landlord should fail to perform the same,
nor shall Subtenant be entitled to withhold the payment of Rent or




terminate this Sublease.  It is expressly understood that the services and
repairs which are incorporated herein by reference, including, but not limited
to, the maintenance of all of the structural elements, exterior, parking and
other Common Areas of the Project will in fact be furnished by Master Landlord
and not by Sublandlord.  In addition, Sublandlord shall not be liable for any
maintenance, restoration (following casualty or destruction) or repairs in or to
the Building or the Sublease Premises, other than its obligation hereunder to
use reasonable efforts to cause Master Landlord to perform its obligations under
the Master Lease.

                        (b)          Except as otherwise provided herein,
Sublandlord shall have no other obligations to Subtenant with respect to the
Sublease Premises or the performance of the Master Landlord Obligations;
provided, however, in the event of a termination for any reason of the Master
Lease, Sublandlord shall use commercially reasonable efforts to negotiate with
Master Landlord to accept all of the terms and conditions of this Sublease, at
no cost to Sublandlord.

          17.          EARLY TERMINATION OF SUBLEASE.  If the Master Lease
should terminate prior to the expiration of this Sublease, Sublandlord shall
have no liability to Subtenant on account of such termination.  To the extent
that the Master Lease grants Sublandlord any discretionary right to terminate
the Master Lease, whether due to casualty, condemnation, or otherwise,
Sublandlord shall be entitled to exercise or not exercise such right in its
complete and absolute discretion. 

          18.          CONSENT OF MASTER LANDLORD AND SUBLANDLORD.  If Subtenant
desires to take any action which requires the consent or approval of Sublandlord
pursuant to the terms of this Sublease, prior to taking such action, including,
without limitation, making any alterations, then, notwithstanding anything to
the contrary herein, (a) Sublandlord shall have the same rights of approval or
disapproval as Master Landlord has under the Master Lease, and (b) Subtenant
shall not take any such action until it obtains the consent of Sublandlord and
Master Landlord, as may be required under this Sublease or the Master Lease. 
This Sublease shall not be effective unless and until any required written
consent of the Master Landlord shall have been obtained.

          19.          INDEMNITY.  Subtenant shall indemnify, defend, protect,
and hold Sublandlord and Master Landlord harmless from and against all actions,
claims, demands, costs liabilities, losses, reasonable attorneys’ fees, damages,
penalties, and expenses (collectively, “Claims”) which may be brought or made
against Sublandlord or which Sublandlord may pay or incur to the extent caused
by (i) a breach of this Sublease by Subtenant, (ii) any violation of law by
Subtenant or its employees, agents, contractors or invitees (collectively,
“Agents”) relating to the use or occupancy of the Sublease Premises, (iii) any
act or omission by Subtenant or its Agents resulting in contamination of any
part or all of the Premises by Hazardous Materials, or (iv) the negligence or
willful misconduct of Subtenant or its Agents.

          20.          BROKERS.  Each party hereto represents and warrants that
it has dealt with no broker in connection with this Sublease and the
transactions contemplated herein.  Each party shall indemnify, protect, defend
and hold the other party harmless from all costs and expenses (including
reasonable attorneys’ fees) arising from or relating to a breach of the
foregoing representation and warranty.




          21.          SURRENDER OF SUBLEASE PREMISES.  Subtenant shall comply
with the restoration obligations of Sublandlord as set forth in Section 6(b) of
the Master Lease as well as the surrender obligations set forth in Section 12 of
the Master Lease, except as otherwise agreed in writing by Master Landlord and
Sublandlord.  In addition, Subtenant shall remove any alterations, additions and
improvements made by Subtenant (whether or not made with Sublandlord’s consent),
prior to the termination of the Sublease and restore the Sublease Premises to
its prior condition, ordinary wear and tear excepted, repairing all damage
caused by or related to any such removal, all at Subtenant’s expense.  Subtenant
shall have no right to hold over. 

          22.          NO THIRD PARTY RIGHTS.  The benefit of the provisions of
this Sublease is expressly limited to Sublandlord and Subtenant and their
respective permitted successors and assigns.  Under no circumstances will any
third party be construed to have any rights as a third party beneficiary with
respect to any of said provisions.

          23.          QUIET ENJOYMENT.  Subtenant shall peacefully have, hold
and enjoy the Sublease Premises, subject to the terms and conditions of this
Sublease and subject to the Master Lease, provided that Subtenant pays all rent
and performs all of Subtenant’s covenants and agreements contained herein.

          24.          COUNTERPARTS; ENTIRE AGREEMENT; AMENDMENT.  This Sublease
may be signed in two or more counterparts, each of which shall be deemed an
original and all of which shall constitute one agreement.  This Sublease
represents the entire agreement of Sublandlord and Subtenant with respect to the
subject matter hereof.  This Sublease may not be amended except by a written
instrument executed by both parties hereto. 

          25.          DAMAGE AND DESTRUCTION.

                         (a)          Termination of Master Lease.  If the
Sublease Premises is damaged or destroyed and Master Landlord or Sublandlord
exercises any option either may have to terminate the Master Lease, if any, this
Sublease shall terminate as of the date of the casualty.  If the Master Lease
imposes any repair or restoration obligation on Sublandlord, Subtenant shall be
responsible for all such obligations as they relate to the Sublease Premises. 
In the event that after a damage or destruction of the Sublease Premises, where
the time estimated to restore the Sublease Premises exceeds 270 days, Subtenant
and Sublandlord shall each have the right to terminate this Sublease on written
notice to given to the other party within thirty (30) days after determination
of the amount of time to restore the Sublease Premises, which termination shall
be effective as of the date of the casualty.

                         (b)          Continuation of Sublease.  If the Master
Lease or this Sublease is not terminated following any damage or destruction as
provided in subsection (a), this Sublease shall remain in full force and effect,
and Rent shall be abated in accordance with Section 4 of this Sublease.

          26.          EMINENT DOMAIN.  If all or any part of the Sublease
Premises is condemned by eminent domain, inversely condemned or sold in lieu of
condemnation, for any public or a quasi-public use or purpose, this Sublease may
be terminated as of the date of title vesting in such proceeding by Sublandlord,
without first obtaining the consent of Subtenant.  If the Master Lease imposes
any repair or restoration obligation on Sublandlord, Subtenant shall be
responsible for all such obligations as they relate to the Sublease Premises.




          27.          RELOCATION OF SUBLEASE PREMISES.  Sublandlord shall have
the right from time to time during the Term to relocate the office portion of
the Sublease Premises to another location within the Premises retained by
Sublandlord, provided that Sublandlord shall pay reasonable costs (to the extent
such costs are submitted in writing to Sublandlord and approved in writing by
Sublandlord prior to such move) of moving Subtenant’s personal property to the
replacement space.  Sublandlord shall deliver to Subtenant written notice of
Sublandlord’s election to relocate the offices, specifying the new location at
least thirty (30) days prior to the date the relocation is to be effective.  Any
such relocation shall be performed during a weekend.

          28.          SUBTENANT’S RIGHT OF FIRST REFUSAL.  Provided Subtenant
is not then in default of any of its obligations under this Sublease beyond any
applicable cure periods, and that Subtenant shall not have previously been in
default of any of its obligations under this Sublease beyond applicable cure
periods, Subtenant shall have, and Sublandlord hereby grants to Subtenant, an
ongoing right of first refusal (the “Right of First Refusal”) to sublease the
Office and Lab area as delineated in attached Exhibit B (the “First Refusal
Space”).  The Right of First Refusal is personal to Subtenant and may not be
exercised by any sublessee or assignee, or by any other successor or assign, of
Subtenant.  In the event that Sublandlord elects to sublease some or all of the
First Refusal Space, Sublandlord shall give written notice (“Offer Notice”) of
such intent to Subtenant.  If Subtenant desires to exercise the Right of First
Refusal, Subtenant shall deliver written notice (“Interest Notice”) to
Sublandlord within ten (10) business after receipt of Sublandlord’s Offer
Notice.  Thereafter, Sublandlord and Subtenant shall endeavor in good faith to
reach agreement on the terms of the sublease for the applicable portion of the
First Refusal Space.  If within thirty (30) days after Sublandlord’s receipt of
the Interest Notice Sublandlord and Subtenant are unable to execute a definitive
sublease agreement, or Subtenant shall fail to deliver the Interest Notice
within the required ten (10) day period, the Right of First Refusal shall lapse
and Sublandlord shall thereafter have the right to lease such First Refusal
Space to any party or parties on terms deemed acceptable to Sublandlord in its
sole and absolute discretion. 

          29.          OPTION TO RENEW.  Provided Subtenant is not then in
default under this Sublease, if Sublandlord exercises the five (5) year option
to renew the Master Lease set forth in Section 39 of the Master Lease (the
“Master Option to Renew”), Subtenant shall have the option to extend the Term of
this Sublease (“Option”) for an additional five (5) year period on the terms and
conditions set forth herein, except that rent during such extension term shall
be equal to the prorated share of the Base Rent payable by Sublandlord under the
terms of the Master Lease.  The Option shall be personal to Subtenant and may
not be assigned or transferred.  If Sublandlord does not exercise the Master
Option to Renew, Sublandlord shall use commercially reasonable efforts to assist
Subtenant with the negotiation of a new lease between Subtenant and Master
Landlord, at no cost to Sublandlord.




          IN WITNESS WHEREOF, the parties have executed this Sublease as of the
date first written above.

SUBLANDLORD:     

AVIGEN, INC.,

 

a Delaware corporation

 

 

 

 

 

 

 

By: 

/s/ Thomas J. Paulson

 

 

--------------------------------------------------------------------------------

 

Name:

Thomas J. Paulson

 

Title:

Vice President and CFO

 

 

 

 

 

 

SUBTENANT:     

ADVANCED CELL TECHNOLOGY, INC.

 

a Delaware corporation

 

 

 

 

 

 

 

By: 

/s/ James G. Stewart

 

 

--------------------------------------------------------------------------------

 

Name:

James G. Stewart

 

Title:

CFO




EXHIBIT A

MASTER LEASE

A copy of the document that comprises Exhibit A will be provided supplementally
to the Commission upon request




EXHIBIT B

SUBLEASE PREMISES

[Graphic depicting a floor plan for suite 120 of the building located at 1201
Harbor Bay Parkway, Alameda, Ca.]




EXHIBIT C

FURNITURE AND EQUIPMENT

          7 desks

          9 cubicles (approx. 8x8)

          2 small conference tables

          9 tall bookshelves

          16 desk chairs

          10 guest/other chairs

          2 break room tables

          10 wood break room chairs

          1 mail station

          2 rectangular tables

          1 storage cabinet

          4 file cabinets

EXHIBIT D

PURCHASED FURNITURE, EQUIPMENT AND SUPPLIES

LAB AND OFFICE EQUIPMENT

 

$

190,398

 

CONSUMABLES

 

 

11,846

 

SUBTOTAL

 

 

202,244

 

SALES TAXES (8.75%)

 

 

17,696

 

TOTAL PURCHASED

 

$

219,940

 




CONSENT TO SUBLEASE

          This Consent to Sublease (this “Consent”) is made as of November 29,
2005, by ARE1201 HARBOR BAY, LLC, a Delaware limited liability company
(“Landlord”), AVIGEN, INC., a Delaware corporation (“Tenant”), and ADVANCED CELL
TECHNOLOGY, INC., a Delaware corporation (“Sublessee”), with reference to the
following Recitals.

R E C I T A L S

          A. Landlord and Tenant are parties to certain Lease Agreement dated
February 29, 2000 (the “Lease”), pursuant to which Tenant leases certain
premises at the property located at 1201 Harbor Bay Parkway, Alameda, California
(the “Premises”), and more particularly described in the Lease. 

          B. Tenant desires to sublease to Sublessee a portion of the Premises
(the “Subleased Premises”) more particularly described in and pursuant to the
provisions of that certain Sublease dated November 29, 2005 (the “Sublease”), a
copy of which is attached hereto as Exhibit A.

          C. Tenant desires to obtain Landlord’s consent to the Sublease.

          NOW, THEREFORE, in consideration of the foregoing and the agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord hereby consents tothe
sublease of the Subleased Premises to Sublessee, such consent being subject to
and upon the following terms and conditions to which Tenant and Sublessee hereby
agree:

 

1.

All initially capitalized terms not otherwise defined in this Consent shall have
the meanings set forth in the Lease unless the context clearly indicates
otherwise.

 

 

 

 

 

2.

This Consent shall not be effective and the Sublease shall not be valid nor
shall Sublessee take possession of the Subleased Premises unless and until
Landlord shall have received: (a) a fully executed counterpart of the Sublease,
(b) a fully executed counterpart of this Consent, and (c) an insurance
certificate from Sublessee, as insured, evidencing no less that the insurance
requirements set forth in the Lease.  Tenant and Sublessee each represent and
warrant to Landlord that the copy of the Sublease attached hereto as Exhibit A
is true, correct and complete.

 

 

 

 

 

3.

Landlord’s consent set forth herein is subject to the following additional
conditions:

 

 

 

 

 

 

a.

Landlord shall have received and approved any drawings for any proposed
alterations, additions or improvements to be made in connection with Sublessee’s
occupancy of the Subleased Premises; and

 

 

 

 

 

 

b.

Landlord shall have received and approved the list of Hazardous Materials to be
used in the Subleased Premises and all information requested by Landlord
relating to Sublessee’s proposed use of the Subleased Premises.




 

4.

Landlord neither approves nor disapproves the terms, conditions and agreements
contained in the Sublease, all of which shall be subordinate and at all times
subject to: (a) all of the covenants, agreements, terms, provisions and
conditions contained in the Lease, (b) superior ground leases, mortgages, deeds
of trust, or any other hypothecation or security now existing or hereafter
placed upon the real property of which the Premises are a part and to any and
all advances secured thereby and to all renewals, modifications, consolidations,
replacements and extensions thereof, and (c) all matters of record affecting the
Premises and all laws, ordinances and regulations now or hereafter affecting the
Premises.

 

 

 

 

 

5.

Nothing contained herein or in the Sublease shall be construed to:

 

 

 

 

 

 

a.

modify, waive, impair, or affect any of the terms, covenants or conditions
contained in the Lease (including Tenant’s obligation to obtain any required
consents for any other or future sublettings), or to waive any breach thereof,
or any rights or remedies of Landlord under the Lease against any person, firm,
association or corporation liable for the performance thereof, or to enlarge or
increase Landlord’s obligations or liabilities under the Lease (including,
without limitation, any liability to Sublessee for any portion of the security
deposit held by Tenant under the Sublease), and all terms, covenants and
conditions of the Lease are hereby declared by each of Landlord and Tenant to be
in full force and effect.

 

 

 

 

 

 

b.

require Landlord to accept any payments from Sublessee on behalf of Tenant,
except as expressly provided in Section 8 hereof.

 

 

 

 

 

 

Tenant shall remain liable and responsible for the due keeping, performance and
observance of all the terms, covenants and conditions set forth in the Lease on
the part of the Tenant to be kept, performed and observed and for the payment of
the annual rent, additional rent and all other sums now and hereafter becoming
payable thereunder for all of the Premises, including, without limitation, the
Subleased Premises.

 

 

 

 

 

6.

Notwithstanding anything in the Sublease to the contrary:

 

 

 

 

 

 

a.

Sublessee does hereby expressly assume and agree to be bound by and to perform
and comply with, for the benefit of Landlord, each and every obligation of
Tenant under the Lease to the extent applicable to the Subleased Premises. 
Landlord and Sublessee each hereby release the other, and waive their respective
rights of recovery against the other for direct or consequential loss or damage
arising out of or incident to the perils covered by property insurance carried
by such party to the extent of such insurance and waive any right of subrogation
which might otherwise exist in or accrue to any person on account thereof.

 

 

 

 

 

 

b.

Tenant and Sublessee agree to each of the terms and conditions of this Consent,
and upon any conflict between the terms of the Sublease and this Consent, the
terms of this Consent shall control.

 

 

 

 

 

 

c.

The Sublease shall be deemed and agreed to be a sublease only and not an
assignment and there shall be no further subletting or assignment of all or any
portion of the Premises demised under the Lease (including the Subleased
Premises demised by the Sublease) except in accordance with the terms and
conditions of the Lease.




 

 

d.

If Landlord terminates the Lease as a result of a default by Tenant thereunder
or the Lease terminates for any other reason, the Sublease shall automatically
terminate concurrently therewith; provided, however, if Landlord elects, in its
sole and absolute discretion and without obligation, exercisable by giving
written notice to Sublessee within 7 days of such termination (a “Reinstatement
Notice”), to reinstate the Sublease and Sublessee shall attorn to Landlord, in
which case the Sublease shall become and be deemed to be a direct lease between
Landlord and Sublessee.  If Landlord exercises the option provided under this
section, Landlord shall undertake the obligations of Tenant under the Sublease
from the time of the Reinstatement Notice through the expiration or earlier
termination of the Sublease, but Landlord shall not (a) be liable for more than
1 month’s rent or any security deposit paid by Sublessee (except to the extent
actually delivered to Landlord), (b) be liable for any prior act or omission of
Tenant under the Lease prior to the Reinstatement Notice or for any other
defaults of Tenant under the Sublease prior to the Reinstatement Notice, (c) be
subject to any defenses or offsets previously accrued which Sublessee may have
against Tenant for any period prior to the Reinstatement Notice, or (d) be bound
by any changes or modifications made to the Sublease without the prior written
consent of Landlord.

 

 

 

 

 

 

e.

Tenant and Sublessee acknowledge and agree that if Tenant or Landlord elects to
terminate the Lease pursuant to the terms thereof, or if Landlord and Tenant
voluntarily elect to terminate the Lease, Landlord shall have no responsibility,
liability or obligation to Sublessee, and the Sublease shall terminate unless
reinstated in Landlord’s sole and absolute discretion as expressly provided in
Section 6(d) above.

 

 

 

 

 

 

f.

Tenant agrees to reimburse all of Landlord’s costs and expenses in connection
with this Consent.

 

 

 

 

 

7.

Any act or omission of Sublessee or anyone claiming under or through Sublessee
that violates any of the provisions of the Lease shall be deemed a violation of
the Lease by Tenant.

 

 

 

 

 

8.

Upon a default by Tenant under the Lease, Landlord may proceed directly against
Tenant, any guarantors or anyone else liable under the Lease or the Sublease
without first exhausting Landlord’s remedies against any other person or entity
liable thereon to Landlord. If Landlord gives Sublessee notice that Tenant is in
default under the Lease (after any notice shall have been given to Tenant and
any cure period shall have lapsed, as provided under the Lease), Sublessee shall
thereafter make directly to Landlord all payments otherwise due Tenant, which
payments will be received by Landlord without any liability to Landlord except
to credit such payments against amounts due under the Lease. The mention in this
Consent of any particular remedy shall not preclude Landlord from any other
remedy in law or in equity.




 

9.

Tenant shall pay any broker commissions or fees that may be payable as a result
of the Sublease and Tenant hereby indemnifies and agrees to hold Landlord
harmless from and against any loss or liability arising therefrom or from any
other commissions or fees payable in connection with the Sublease which result
from the actions of Tenant. Sublessee hereby indemnifies and agrees to hold
Landlord harmless from and against any loss or liability arising from any
commissions or fees payable in connection with the Sublease which result from
the actions of Sublessee.

 

 

 

 

 

10.

Tenant and Sublessee agree that the Sublease will not be modified or amended in
any way without the prior written consent of Landlord, which consent shall not
be unreasonably withheld or delayed. Tenant and Sublessee hereby agree that it
shall be reasonable for Landlord to withhold its consent to any modification or
amendment of the Sublease which would change the permitted use of the Subleased
Premises or which would affect Landlord’s status as a real estate investment
trust.  Any modification or amendment of the Sublease without Landlord’s prior
written consent shall be void and of no force or effect.

 

 

 

 

 

11.

This Consent may not be changed orally, but only by an agreement in writing
signed by Landlord and the party against whom enforcement of any change is
sought.

 

 

 

 

 

12.

This Consent may be executed in any number of counterparts, each of which shall
be deemed an original, but all of which when taken together shall constitute but
one and the same instrument.

 

 

 

 

 

13.

This Consent and the legal relations between the parties hereto shall be
governed by and construed and enforced in accordance with the internal laws of
the State in which the Property is located, without regard to its principles of
conflicts of law.

[ Signatures on next page ]




          IN WITNESS WHEREOF, Landlord, Tenant and Sublessee have caused their
duly authorized representatives to execute this Consent as of the date first
above written.

LANDLORD:

 

ARE-1201 HARBOR BAY, LLC

 

 

a Delaware limited liability company

 

 

 

 

 

 

By:

ARE-QRS CORP.,

 

 

 

a Maryland corporation, general partner

 

 

 

 

 

 

By:

/s/ Jennifer Pappas

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

Jennifer Pappas

 

 

Title:

Vice President and Assistant Secretary

       

 

 

 

 

TENANT:

 

AVIGEN, INC.,

 

 

a Delaware corporation

 

 

 

 

 

 

By:

/s/ Kenneth G. Chahine

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

Kenneth G. Chahine

 

 

Title:

President and CEO

       

 

 

 

 

SUBLESSEE:

 

ADVANCED CELL TECHNOLOGY, INC.

 

 

a Delaware corporation

 

 

 

 

 

 

By:

/s/ James G. Stewart

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

James G. Stewart

 

 

Title:

CFO